March 29, 2012




                                     JUDGMENT
                       The Fourteenth Court of Appeals
  MIGUEL ANGEL GONZALEZ GUILBOT, CARLOS A. GONZALEZ GUILBOT,
       AND MARIA ROSA DEL ARENAL DE GONZALEZ, Appellants

NO. 14-07-00047-CV                       V.
NO. 14-10-01149-CV
  MARIA DEL CARMEN GUILBOT SERROS DE GONZALEZ, INDIVIDUALLY
   AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF MIGUEL
 ANGEL LUIS GONZALEZ Y VALLEJO, LUIS AMADEO GONZALEZ GUILBOT,
   JOSE GUILLERMO GONZALEZ GUILBOT, CARMEN ISABEL GONZALEZ
GUILBOT DE URIARTE, GERARDO GONZALEZ GUILBOT, JAVIER GONZALEZ
         GUILBOT, MADEIRA INTERNATIONAL LTD., FRANCEVILLE
      INTERNATIONAL LTD., ARKHANGEL INTERNATIONAL LTD., L&T
 AMERICAN CORPORATION, TG INTERAMERICA CORPORATION, Appellees
                                ____________________
      We order that this court’s former judgment of December 9, 2010, in Cause No. 14-
07-00047-CV be vacated, set aside, and annulled. We further order this court’s opinion
of December 9, 2010, in Cause No. 14-07-00047-CV withdrawn. Cause No. 14-07-
00047-CV is an appeal from the judgment signed January 12, 2007. This cause was
heard on the transcript of the record. We have inspected the record and find no error in
the judgment. In Cause No. 14-07-00047-CV, we order the judgment of the court below
AFFIRMED. We order appellants, jointly and severally, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.
      Cause No. 14-10-01149-CV is an appeal from the order signed November 4, 2010.
In Cause No. 14-10-01149-CV, we order the appeal DISMISSED FOR LACK OF
JURISDICTION. We order appellants, jointly and severally, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.